Exhibit IMPLANT SCIENCES RELOCATES TO NEW CORPORATE FACILITY ANNUAL RELATED COST SAVINGS OF OVER 50% EXPECTED WAKEFIELD, MA. December 17, 2008…Implant Sciences Corporation (NYSE Alternext US: IMX), a supplier of sophisticated systems and sensors for the homeland security market and related industries, today announced the execution of an agreement with Wakefield Investments, Inc. to lease a 23,000 square-foot facility, at 600 Research Drive, Wilmington, Massachusetts.The Agreement has a one-year initial term at an annual base rent of $368,000, plus a proportionate share of the common area expenses associated with the facility.The Company has an option to extend the lease for one three-year term at a base rent equal to the fair market rental value at the time of the extension.The Company plans to have the relocation completed and facility fully operational by the end of December 2008 with minimal disruption to its operations. The lease for the Company’s Wakefield, Massachusetts facility expires December 31, 2008. Phillip C. Thomas, President and CEO of Implant Sciences, commented, “In connection with our strategy to transform Implant Sciences into a sustainable enterprise, moving into a smaller, more modern facility will significantly lower our expenses and provide a more efficient operating environment.We expect to realize annual cost savings of approximately 50% over our current facility expenses.As an additional benefit, our new corporate headquarters will also aid in our continuing efforts to improve the Company’s image with our customers, vendors, investors and shareholders.” Mr.
